—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered June 6, 1994, which denied defendants-appellants’ motion to sever the causes of action against them and to change the venue thereof to Rockland County, unanimously affirmed, without costs.
Although the causes of action against defendants-appellants on the one hand, and the remaining defendants on the other, allege separate instances of malpractice that resulted in unrelated physical injuries, it was a proper exercise of discretion to *363deny a severance where appellants’ malpractice allegedly resulted in cumulative psychological and emotional injury (see, Shanley v Callanan Indus., 54 NY2d 52, 57).
Although the two groups of alleged tortfeasors acted neither in concert nor concurrently, they may nevertheless be considered jointly and severally liable with respect to the psychological and emotional injuries, if such injuries, because of their nature, are incapable of any reasonable or practicable division or allocation among multiple tortfeasors (Ravo v Rogatnick, 70 NY2d 305, 310). "One jury hearing all the evidence can better determine the extent to which each defendant caused plaintiffs injuries and should eliminate the possibility of inconsistent verdicts which might result from separate trials.” (Thayer v Collett, 41 AD2d 581; accord, Dolce v Jones, 145 AD2d 594, 595.) We have considered defendants’ other claims and find them to be meritless. Concur—Rosenberger, J. P., Ellerin, Wallach, Kupferman and Mazzarelli, JJ.